Citation Nr: 0026948	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a service connected 
left knee disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied an increased rating 
greater than 20 percent for postoperative anterior cruciate 
ligament surgery and lateral meniscus tear, left knee.  

The case previously came before the Board, and was remanded 
in October 1999 for further evidentiary development.  The 
issues then before the Board included entitlement to low back 
pain as secondary to the service connected left knee 
condition.  The RO granted service connection for lumbosacral 
strain by a rating decision in April 2000.  Consequently, 
this matter is no longer before the Board.  The veteran's 
representative raised the issue of entitlement to an 
increased evaluation for the low back disability in the 
"written brief presentation" to the Board in September 
2000.  This matter is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left knee disability is 
manifested by complaints of increased pain and stiffness in 
the knee, with occasional giving way of the knee requiring a 
stretch knee brace, and objective evidence of some limitation 
of knee flexion with pain, but without x-ray evidence of 
degenerative changes. 



CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
service connected left knee disability have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 
5257  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
evaluation for the service-connected disability on appeal 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his or her earning 
capacity and would constitute pyramiding of disabilities, 
which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled as a matter of 
law to combine a 10 percent rating for disfigurement under 
Diagnostic Code (DC) 7800 with an additional 10 percent 
rating for tender and painful scars under DC 7804 and a third 
10 percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  
Instead, each was separate and distinct in nature.  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and 5257, citing Esteban.  Thus, in addition to considering 
whether an increased evaluation for the veteran's left knee 
condition is warranted under DC 5257, the diagnostic code 
used by the RO, the Board will also analyze whether a 
compensable evaluation is warranted for any other 
manifestations that may be rated under other DCs.

In evaluating the veteran's left knee condition, the Board 
will consider all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
§ 4.59 is for painful motion due to arthritis.  

In considering the severity of the veteran's left knee 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for postoperative anterior 
cruciate ligament surgery and postoperative lateral meniscus 
tear, left knee in January 1992, with a 20 percent rating 
effective April 9, 1991, the date following service 
discharge.  His service medical records show that the veteran 
began complaining of left knee pain in 1989 after incidents 
involving wrestling with a shipmate, slipping in the shower 
and slipping on ice.  Following the last of these incidents, 
slipping on ice and reinjuring his knee, the veteran required 
arthroscopic surgery in January 1990 to reconstruct his left 
anterior cruciate ligament and repair a torn lateral 
meniscus.  A January 1991 Physical Evaluation Board found 
that the veteran was unfit for duty due to his left knee 
condition.  Following service discharge, an October 1991 VA 
examination revealed that the veteran continued to complain 
of frequent left knee pain and crepitation, intermittent knee 
stiffness and instability, occasional swelling, but no 
buckling or locking of the knee.  An examination of the left 
knee revealed moderate effusion, mild synovitis and 
instability of the knee joint.  Range of motion testing 
revealed flexion limited to 90 degrees without pain, with 
other ranges of motion normal with mild tenderness.  X-rays 
revealed orthopedic screws but no other abnormalities.  
Subsequent rating actions continued the 20 percent left knee 
disability rating.         

The veteran has appealed the 20 percent rating currently 
assigned for his left knee disability, contending that a 
higher rating is warranted for this knee condition.  He 
states that he has increased pain and stiffness in his left 
knee, with occasional giving way of the knee.  After a review 
of the record, the Board finds that the evidence is against a 
higher rating for this disability.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5757, for recurrent subluxation or 
lateral instability of the knee.  According to DC 5257, a 30 
percent rating is warranted when the recurrent subluxation or 
lateral instability is severe; a 20 percent rating is 
warranted for a moderate condition; and a 10 percent rating 
is warranted for a slight condition.   

The evidence from the most recent VA examination in February 
2000 shows that the veteran complains of increased pain since 
the last VA examination in July 1997, with frequent stiffness 
and occasional giving way of the knee.  However, he has not 
fallen due to the knee giving way.  He also states that he 
can only walk 100 yards, and is not able to run or 
participate in outdoor sports, due to left knee pain.  Upon 
examination, the veteran's left knee appeared mildly swollen, 
but showed no inflammation or tenderness.  Range of motion 
testing revealed zero degrees in extension and 95 degrees in 
flexion, with pain throughout flexion.  The examiner also 
stated that "[t]he left knee is stable."  The diagnosis was 
degenerative joint disease of the left knee.  However, the 
examination report also states that X-rays of the left knee 
were requested.  These X-rays were completed and showed 
evidence of the orthopedic procedure to repair the cruciate 
ligament, with opaque orthopedic screws in the lateral 
femoral epicondyle and the tibial tubercle region.  The X-
rays also revealed that the joint space appeared to be well 
maintained.  There is no X-ray evidence of an arthritic left 
knee condition.        

The Board finds that this most recent VA examination does not 
support an increased rating under DC 5257.  With the VA 
examination showing that the veteran's knee is stable, there 
is clearly no evidence of severe recurrent subluxation or 
lateral instability.  Through his own statements, the veteran 
has described occasional giving way, but no falls due to left 
knee instability.  The Board also recognizes that during his 
July 1999 Travel Board Hearing the veteran stated that he 
wears a stretch knee brace for knee instability.  Taking all 
of this evidence into consideration, the Board finds that 
there is even some doubt as to whether the evidence supports 
a moderate degree of recurrent subluxation and lateral 
instability, for a 20 percent rating, let alone a severe 
condition for a 30 percent rating.  The Board, thus, 
concludes that an increased rating is not warranted under DC 
5257 for this left knee condition.      

The Board has also considered whether the veteran's left knee 
condition warrants a separate, compensable rating under other 
applicable rating codes.  DC 5260, for limitation of leg 
flexion, provides for a 30 percent rating for flexion 
limitation to 15 degrees, 20 percent for limitation to 30 
degrees and 10 percent for limitation to 45 degrees.  DC 
5261, for limitation of leg extension, provides for a 50 
percent rating for limitation to 45 degrees, 40 percent for 
30 degrees, 30 percent for 20 degrees, 20 percent for 15 
degrees and 10 percent for 10 degrees.  The Board does not 
find sufficient limitation of motion of the left leg to 
warrant a rating under either DC 5260 or 5261.  As previously 
discussed, the report of the February 2000 VA examination 
revealed that the veteran's range of motion of the right knee 
was 0 degrees of extension and 95 degrees of flexion, with 
some pain on extremes of motion in flexion.  This equates to 
normal extension and some limited flexion, although not 
restricted enough to warrant a compensable rating under DC 
5260.  See 38 C.F.R. § 4.71, Plate II (1999).  A compensable 
rating for limitation of the knee in flexion requires that it 
be limited to 45 degrees, which is not shown or approximated 
in this case.  Thus, an increased rating under either DC 5260 
or 5261 is not warranted.     

The Board also notes that a compensable rating is not 
warranted under DCs 5256, 5262 or 5263 as there is no 
evidence of, respectively, ankylosis of the knee, impairment 
of the tibia and fibula, or genu recurvatum during this 
period.  As for the possibility of a rating under DC 5258, 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, and DC 5259, for 
symptomatic removal of semilunar cartilage, the Board does 
not find that a further rating is warranted under these 
codes.  The evidence of inservice knee surgery includes 
repair of a torn lateral meniscus.  However, there is no 
evidence that the veteran currently has dislocated semilunar 
cartilage or that he has had complete removal of semilunar 
cartilage, which is required for ratings under DCs 5258 and 
5259, respectively.  Thus, a rating is not warranted under 
any of these code sections.   

As for a separate compensable rating under Diagnostic Code 
5003, for degenerative arthritis, the Board notes that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is 

for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 10 percent rating is assigned for X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  In this case, although the report 
of the September 2000 VA examination contains a diagnosis of 
degenerative joint disease of the left knee, the record does 
not contain x-ray evidence of degenerative changes of the 
left knee.  As previously discussed, the examiner for the 
February 2000 VA examination requested X-rays of the left 
knee as part of his examination report.  Those X-rays were 
taken and did not show any evidence of degenerative joint 
disease or degenerative changes in the left knee.  With the 
lack of such evidence, a separate, compensable rating cannot 
be assigned under DC 5003.  

The Board considers the applicability of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, as well as DeLuca, supra, and finds that the 
veteran's left knee disability does not warrant an additional 
rating beyond that established under DC 5257.  The Board 
finds that the veteran complains left knee pain, and that 
objective findings from the most recent VA examination 
include left knee pain on flexion.  He also does use a knee 
brace, although there is no evidence of falling due to left 
knee instability.  There is also evidence from the veteran of 
a decreased ability to walk long distances due to left knee 
pain.  The Board does not find sufficient evidence of pain on 
movement, weakened movement, or decreased left knee or leg 
functioning to warrant an additional rating pursuant to 
§§ 4.40 or 4.45.  As previously discussed, the 20 percent 
disability under DC 5757 is marginally supported by the 
current evidence, although the Board has given the veteran 
the benefit of the doubt on that rating.  The Board finds 
that the evidence of painful and weakened motion of the left 
knee is not so prominent as to warrant an additional rating 
beyond the 20 percent now established.   Furthermore, the 
most recent X-rays of the left knee reveal no evidence of 
arthritis.  Therefore, a further rating under § 4.59 is not 
warranted.  Accordingly, the 20 rating under the Schedule is 
appropriate.  

The 20 percent rating for the veteran's left knee disability 
according to the Schedule does not, however, preclude the 
Board from granting a higher rating for this disability.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether the 
assignment of an extraschedular rating is warranted. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule that anticipates greater 
disability of the knee.  However, the record does not 
establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for his left knee 
condition.  In fact, the veteran has not had any left knee 
surgery since his inservice arthroscopy.  Furthermore, the 
evidence does not show that this condition has markedly 
interfered with the veteran's employment.  The Board 
acknowledges that the veteran stated during his February 2000 
VA examination that he can no longer work as an offshore oil 
platform worker because of his knee and back problems.  The 
record does not show that his left knee condition, by itself, 
was so significant as to create the inability to perform that 
particular job.  The oral evidence from the veteran also 
shows that the veteran started a tire store but was unable to 
keep the business operating due a shortage of labor, not 
because of left knee problems.  According to the evidence, 
his left knee condition does not appear to have so markedly 
interfered with his employment as to necessitate an 
extraschedular rating.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

